 AMERICAN MEDICAL TRANSPORT285American Medical Transport, Inc. and Lino Concep-cion Case 2-CA-1915024 September 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 27 February 1984 Administrative Law JudgeRobert T Snyder issued the attached decision TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe judge's decisionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommended Orderas modified 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, American Medical Transport, Inc , NewYork, New York, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified1 Insert the following as paragraph 2(b) and re-letter the subsequent paragraph' The Respondent has excepted to some of the judge s credibility findings The Board's established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsWe hereby note several errors made by the judge which do not affectour decision In discussing the paycheck which Concepcion received onthe date of his discharge, the judge stated that the check was dated 29June, when in fact It was dated 29 September 1982 The judge also notedthat Concepcion commenced employment with the Respondent on 6 September 1982 when his commencement date was actually 16 September1982 We also note the proper spelling of employee Pat Andriani s name,which is misspelled in the judge's decision as Adriani" and in the transcript as 'Andrew Further the Respondent has excepted to the judge'sfinding that Concepcion was "rewarded with a day off from work withpay We have reviewed the record and find that it does not support thatfinding The Respondent submitted weekly work and payroll records forthe period in question which indicate that Concepcion was granted a dayoff, however, it was without pay Nonetheless, the error does not affectour decision2 In the absence of exceptions thereto we adopt, pro forma, thejudge s dismissal of the complaint Insofar as it alleges that the Respondent independently violated Sec 8(a)(1) of the Act by discharging Concepcion3 We will also order the Respondent to remove from its records anyreference to the discharge of Lino Concepcion, to notify Concepcion thatthis has been done, and that the evidence of the unlawful discharge willnot be used against him See Sterling Sugars, 261 NLRB 472 (1982)"(b) Remove from its files any reference to theunlawful discharge and notify the employee inwriting that this has been done and that the dis-charge will not be used against him in any way"2 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT threaten or discharge any of youfor supporting Division, 1181-1061 AmalgamatedTransit Union, or any other labor organizationWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer to Lino Concepcion immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or anyother rights or privileges previously enjoyed andWE WILL make him whole for any loss of earningsand other benefits resulting from his discharge, lessany net interim earnings, plus interestWE WILL remove from our files any reference tothe unlawful discharge and notify him in writingthat this has been done and that the discharge willnot be used against him in any wayAMERICAN MEDICAL TRANSPORT, INCDECISIONSTATEMENT OF THE CASEROBERT T SNYDER, Administrative Law Judge Thiscase was heard by me on April 4 and June 29, 1983 1The complaint, which issued on December 23, 1982, al-leges that American Medical Transport, Inc (Respond-ent or American) about September 30, 1982, threatenedan employee that it would discharge any employees whoengaged in activities on behalf of Division 1181-1061Amalgamated Transit Union (the Union) and dischargedits employee Lino Concepcion (the Charging Party) andsince said date has failed and refused to reinstate him, be-cause Concepcion joined, supported, or assisted theThe hearing, which closed on April 4, 1983, was reopened on June29, 1983, by order following Respondent's application to reopen the hearmg, if necessary, to make a particular document part of the record andthe General Counsel's response not opposing the reopening if allowed tointroduce evidence responsive to Respondent's submission272 NLRB No 49 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, and in order to discourage employees from en-gaging in such activities or other concerted activities forthe purpose of collective bargaining or other mutual aidor protection, in violation of Section 8(a)(1) and (3) ofthe Act. By answer dated January 3, 1983, and orallyamended at the hearing, Respondent denied the materialand conclusionary allegations of the complaint.On the entire record, including my observation of thedemeanor of the witnesses and after careful considerationof the briefs filed by Respondent and the General Coun-se1,2 I make the followingFINDINGS OF FACTI JURISDICTION AND LABOR ORGANIZATION STATUSRespondent, a New York corporation, with its soleoffice and place of business located in New York, NewYork (the facility), is engaged in the operation of an am-bulette and livery service transporting patients to andfrom hospitals and other health related institutions.The complaint alleges that based on a projection of itsoperation, since they commenced about February 1,1982, Respondent, in the course and conduct of its busin-iss operation, will annually purchase and receive at its fa-cility, products, goods, and materials valued in excess of$50,000 directly from firms located within the State ofNew York, which firms, in turn, are engaged in inter-state commerce and meet a Board standard for the asser-tion of jurisdiction, exclusive of indirect inflow and out-flow.3 Respondent denies this allegation as well as theconclusionary allegation that it is engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.In a Decision and Direction of Election in companionCase 2-RC-19413, American Medical Transportation Inc.,dated December 22, 1982, the Acting Regional Directorasserted jurisdiction over American on the following fac-tual findings. In the period from commencement of itsbusiness operations in February to September 1982, theEmployer derived gross revenues of $83,000, and also es-timated that those revenues after an initial startup lagwere exceeding $30,000 a month Only $1000 of thattotal was derived directly from services performed forprivate individuals. The overwhelming bulk of its workoriginates in telephone requests from hospitals and otherhealth-related institutions. One half of its revenue is de-rived from performing services for Beth Israel Hospitalunder a purchase order pursuant to which American pro-vides livery service for Beth Israel's patients for 1 yearand Beth Israel pays the employer directly. As to ambu-lette services, Beth Israel contacts American on an "asneeded" basis, and payments are made to the Employerby a firm, Bradford, which acts as intermediary betweenthe Government and private firms, in dispersing Medic-aid payments. Another large American customer is theQueens Artificial Kidney Center (Queens Dialysis Centeror QDC) from which it derives directly about $12,000 a2 The parties filed briefs following the original closing of record onApril 4, 1983, and then supplemented these with letter bnefs responsiveto the matters heard on the reopening of the record on June 29, 19833 See Stemons Marling Service, 122 NLRB 81 (1958)month for transporting patients to and from the institu-tion's kidney dialysis facility.Respondent operates 12 vehicles which it leases fromthe Hudson United Bank, located in New Jersey, at acost of $4100 a month. It also purchases gasoline valuedin excess of $15,000 which originated outside the State ofNew York, from a service station located in New YorkState. The combined projected annual expenditures forthese items exceed $50,000.Base on the foregoing, and applying the Board's longheld view that where an employer is engaged in bothretail operations which are more than de minimus and inwholesale operations, jurisdiction will be asserted if theEmployer meets either its standard for jurisdiction fornonretail or retail enterprises.4 The Acting Regional Di-rector found appropriate application of the nonretailstandard to Respondent, inasmuch as its operations con-sist almost entirely of business relationships with institu-tional consumers of its services6 and under its own pro-jected annual expenditures in excess of $50,000 for goodsand supplies which originate outside New York State,the Board's nonretail standard is satisfied.At the hearing, Respondent's president and a medicaldoctor Ian Albert Spira testified that since October 13,1982, there had been a significant decline in the amountof revenue derived from services performed for theQueens Artificial Kidney Center by as much as 60 to 70percent. However, when Spira provided the changed fig-ures, gross revenues totaled now $8500 to $8000 a monthas against $12,000 previously, a decline of only 30 to 36percent. Spira also noted that 60 percent of the revenueis paid directly by Medicaid (through an intermediary,McCauto, who succeeded Bradford) and the remaining40 percent is paid by the hospital or institution after itsreceipt of Medicaid payments.As for its gross revenue after 1 year of its operation,Spira "guessed" it was around $200,000. The income de-rived from its business with Beth Israel Hospital still isroughly half of its total, and although livery servicedropped off a little and now constitutes one-seventh ofits Beth Israel volume, the ambulette work has grown alittle bit.As for expenditures, Respondent now has a 3-yearlease covering 13 vehicles with the Hudson United Bankon which it pays approximately $5000 a month. SinceJanuary 1983, Respondent has only been operating six ofthe vehicles, and its purchases of gasoline for their oper-ations has averaged $2500 a month. The combined totalof these purchases continues to exceed $50,000 annually.Based on the foregoing facts contained in the Decisionand Direction of Election6 as updated at the instanthearing without significant change by its president andapplying the Board's applicable standards for assertion ofjurisdiction over an employer with a combined retail and4 Man Products, Inc., 128 NLRB 546 (1960), Indiana Bottled Gas Ca,128 NLRB 1441 (1960)5 Walter's Ambulance Service, 212 NLRB 422 (1974), Bob's AmbulanceService, 178 NLRB 1(1969)6 Respondent's request for review was denied by direction of theBoard on February 8, 1983, as it raised no substantial issues warrantingreview AMERICAN MEDICAL TRANSPORT287nonretail operation, I conclude, contrary to its denial,that the nonretail jurisdictional standard is applicable toRespondent's operation, that based on Respondent'sannual expenditures in excess of $50,000 for goods andsupplies which originate outside the State of New Yorkover its last full year of operation, it satisfies the Board'snonretail standard, and that, accordingly, Respondent isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the ActThe complaint alleges, Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESLino Concepcion commenced employment as a driverfor Respondent on September 6, 1982 7 He was dis-charged on September 29, 1982 During the period of hisemployment Respondent employed 11 drivers, a dis-patcher, and an office secretary One of the drivers, PatAndriani, also was claimed to be a supervisor by Con-cepcion, but the record fails to contain evidence as to thenature of his duties which would support a finding thathe exercised supervisory authority within the meaning ofSection 2(11) of the Act, and neither does the complaintallege that Andriam held such statusDrivers worked shifts according to daily scheduleswhich they received late in the afternoon after the com-pletion of the morning shift The daily schedule listed forthe drivers in separate columns the pickup time, name ofpatient, patient address, and the time to start picking uppatients at the named institution to return them to theirhomes for the two separate morning and afternoon runsNames and addresses of additional patients and times fortheir pickups were received by radio call to the vanduring the course of the day and added to the list of pa-tients pickups and deliveries by the driver Concepciontestified credibly that he called the office each day as hestarted out on his morning run, and that based on thesecalls and others he made during the day there was rarelyany break in his assigned work during the course of thefull daily driving schedule Normally, the drivers keptthe vans overnight at their homes, and only came to theoffice to receive their pay weekly or for other specialreasons The workdays were long, including 2- to 3-hourmorning and afternoon runs to deliver patients, as well asadditional time starting 2 to 3 hours after the last patientdelivery to the institution for each run to take the groupof patients home A number of the daily work schedulesfor Concepcion introduced into evidence include a print-ed note at the bottom that the driver must assist in takingpatients home between 10 a m and the end of the dayMonday, Wednesday, and Friday schedules were thesame as were separate Tuesday, Thursday, and Saturdayschedules, reflecting the three-time weekly treatmentsscheduled for dialysis and other chronically disabled out-patients All of the time spent driving for Respondent,including that in excess of 8 hours daily or 40 hours7 All dates referred to, unless otherwise noted, shall be for the year1982weekly, was compensated at the same regular hourlyrates 8At the time of his employment Concepcion was toldby the dispatcher, Ronnie Leggier•, he would be work-ing a 40-hour week for $175 By his second day of em-ployment, Concepcion told Andriani he could not workthese long hours and that he could not take it anymoreAndriani replied that everyone there works between 70and 80 hours a week and that is why they were trying toorganize a union and that he would speak to Ronnieabout it That night, Concepcion received a call fromLeggier• to come in to the office the following morning,that they had something to discussThe next morning, Concepcion reported to the office,and in the presence of Andriam told Leggier• about hisdispleasure with the long hours Leggier• pulled out hiscabinet, showed him about 60 employment applicationsand told him that he "got [sic] plenty of drivers that willwork those hours and if he didn't like it to quit" Con-cepcion replied he could not afford to quit, he neededthe jobThereafter, Concepcion discussed the long hours andother working conditions with the other drivers when hemet them during the course of the day at the Queens Di-alysis Center Concepcion mentioned that maybe hecould find out about getting in contact with a unionThrough a friend, he obtained the telephone number forthe offices of the Union located in Ozone Park, Queens,New YorkOn September 27, Concepcion spoke to a Mr Sergioat the Union, who referred him to Mike Luciano, a busi-ness representative Concepcion then reached Lucianoby telephone and told him that the employees weretrying to organize a union and they needed someone torepresent them and show them how to go about it Ar-rangements were then made to meet later that day at theQDC At 7 30 p m they met in Luciano's van parked infront of the QDC Concepcion said they were workinglonger hours and they needed uniforms and a 40-hourweek and time and a half over 40 hours Luciano gaveConcepcion a batch of union designation cards to handout to employeesAccording to Concepcion, the following day, Septem-ber 28, he had the drivers sign the cards He started thesolicitation in front of the emergency entrance to BethIsrael Hospital In the presence of Pat Andriani he hadabout four or five cards signed by drivers as they arrivedto pick up passengers who had completed their treat-ments Concepcion also signed a card at this time Laterin the day, at around 4 30 or 5 p m when he arrived atthe Queens Dialysis Center he gave out another four orfive cards In all, he approached 11 drivers and 9 signedcards After completion of his work, on the evening of8 Dr Smra explained that because of a problem in computing dailywork hours for drivers, given their downtime between runs and pickups,Respondent initially determined to pay them on the basis of 8 hourswork on a 10 hour period and to pay overtime at straight hourly payAfter incorporation, Respondent decided to pay all work in the sixth dayin a workweek at time and a half Dr Spira was unclear whether duringConcepcion s September 1982 employment Respondent had yet made thedecision regarding time and a half for the sixth day 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 28, Concepcion took the signed cards to theunion office.Concepcion next testified about the events on Septem-ber 30, which he claimed was both the day on which hewas paid and fired. About 10:30 or 11 a.m., he went tothe office to pick up his check for the previous weekending on Saturday Present were Leggiero, the dis-patcher, Dr. Spira and the secretary whose name he didnot know. When he received his check, Concepcion toldDr. Spira he was missing pay for 21 hours. Dr. Spiratold him those 21 hours would always be held back.Concepcion then left. While in his van on the way tocash his check, Concepcion received a radio call toreturn to the office•only 5 minutes had elapsed.On his return he found Leggiero, Dr. Spira, and thesecretary still in the office. Leggier† told him to hand inthe keys and park the van. Concepcion asked him why.Dr. Spiro responded that they did not steal anythingfrom anybody and if Concepcion had anything comingto him that they would give it to him; that it had cometo his attention that Concepcion had been complainingabout long hours and short pay; and that he had receiveda phone call from the head nurse at QDC that Concep-cion was complaining to her about the long hours andshort pay If he had anything to complain about heshould complain to himself or Ronnie. Then he addedthat it had come to his attention that Concepcion andRon, another one of the drivers, had contacted theUnion and that they were trying to organize a union andthat he could not afford to have people like Concepcionin his company and he could no longer use Concepcion'sservices and anyone else he would find out was organiz-ing a union he would get rid of him.Concepcion told Dr. Spira that they should verify thisphone call that he got from the head nurse at QDC. Dr.Spira told Concepcion he had no time for it, that he willleave it at that, he could no longer use Concepcion'sservices. Concepcion then left.Before completing his direct examination, Concepcionacknowledged that he had been questioned by Leggieroon a Friday or Saturday as to why he did not show upfor the late pickup of patients at QDC the prior evening.Concepcion replied he had showed up but a drivernamed Stuie who was there told him that he, Stuie, hadthat night run and he could go home, so, Concepcionleft. Concepcion added that Stuie was a friend of the dis-patcher.Concepcion also commented that on the same dayLeggiero had also spoken to him about the fact that theyneeded the van on a day Concepcion had been off fromwork and that they could not find it at his home parkinglot. Concepcion had replied that the van was parkedthere and Leggiero had not told him the night beforethat he needed the van for the next day.On cross-examination, Concepcion testified he hadbeen asked to turn his daily work schedules in to theoffice following their use after he had complained aboutthe long hours. Another result of his complaint was thatLeggiero gave him a day off•the day on which Leg-gier† could not locate or use the van assigned to him.Concepcion asserted, and Respondent did not deny oroffer any contrary evidence by way of a work scheduleor otherwise, that although he had been granted time offhe had to work the evening shift that day Concepcionalso denied he had been given any special instructionsabout making the van available that day. He also saidthat after he had the problem with Leggier† about pick-ing up QDC patients late at night9 he told Leggier† thatLeggiero should jot that down on the schedule. Thisconversation resulted in the printed note at the bottom ofthe schedule. According to Concepcion, even before hisconversation with Leggiero, he and the other driversalways stopped at QDC after delivering patients in thelate afternoon to make sure nobody (no patient) was leftbehind without transportation home.For the first time, on cross-examination, Concepcionexpressed some doubt that the had been given his payand discharged on September 30, when informed that thepayday, always a Wednesday, was September 29. Yet,when he later testified on rebuttal, Concepcion now re-called more clearly that he had received his pay andbeen discharged on September 30. Having worked until3 a.m. on September 28," he had been given permissionto start late on September 29, had not come to the officeby 10:30 or 11 a.m., when the pay was distributed, didnot have time to do so later and, thus, had not picked itup untill the following day.The date of Concepcion's discharge took an added sig-nificance at the hearing held on April 4, because at theoriginal close of the record on that day no documentaryevidence had been offered by the General Counsel tocorroborated Concepcion's testimony that he had solicit-ed employees to sign union designation cards on Septem-ber 28. The only card received in evidence had been thatof employee Angel Soto and it was dated September 29and had been given to him to sign early that afternoon.Thus, if Respondent was correct that Concepcion hadbeen discharged late in the morning of September 29,this solicitation, among others to which Soto referred,had all taken place after Concepcion's discharge, and socould not possibly have formed any basis for his termina-tion."As earlier noted, after the close of the hearing onApril 4, 1983, Respondent moved to make a documentpart of the record, if necessary, reopening the record forthe purpose. The document was the canceled check Con-cepcion had received on the day of his dischargeHaving received the General Counsel's response oppos-ing the acceptance of the additional evidence without areopening of the record, but not opposing a reopening ifallowed to respond to the evidence with its own evi-dence, I issued an order reopening the hearing for the9 In addition to informing Leggier† that Stine said he would do therun that night, Concepcion now added he had told Leggier† he had com-pleted a 12-hour day before going to QDC and having the conversationwith Stine" Concepcion's work schedule for September 29 shows that hedropped off his last patient at 1 a m Concepcion testified that as this pa-tient lived in an outlying area of Queens (Far Rockaway), distant fromhis lower Manhattan residence, It took him considerable time to drivehome afterward" Whether or not Concepcion engaged in protected concerted activityin protesting Respondent's hours and wages to a third party and whetherRespondent relied on that conduct in finng Concepcion are matterswhich will be dealt with subsequently AMERICAN MEDICAL TRANSPORT289limited purpose of receiving into evidence the proffereddocument, as well as any responsive evidence which theGeneral Counsel was prepared to offer relating to thedocumentAt the reopened hearing held on June 29, 1983, thecanceled check was received in evidence It was datedJune 29, was made payable to Lino Concepcion, drawnon the account of Respondent maintained at the HudsonUnited Bank, Union City, New Jersey,12 and signed onits face by Dr Spira On its reverse side, Concepcionhad endorsed the check and it had been stamped paid bya check cashing service on September 29 and also borethe stamp of the bank (and the date September 29) towhich the service had in turn endorsed the check 13The General Counsel then offered its own responsiveevidence Over Respondent's objection," the GeneralCounsel offered the limited testimony of Concepcion au-thenticating the signatures and date of signing of threeunion designation cards, one he himself had signed andtwo of which he had distributed to other employees, allbefore the date of his discharge Concepcion signed hisown card in the presence of Andriani and a couple ofother drivers at the emergency entrance to Beth IsraelHospital, on September 28 15 Two other cards handedout to employees by Concepcion on the same date at thesame location and signed, dated, and immediately re-turned to him on September 28 were also received inevidence The employees who signed them were AngelLuis Irizary and Patrick AndrianiUndergoing cross-examination on April 4, 1983, Con-cepcion finally acknowledged his confusion about datesand that he could been discharged on Wednesday, Sep-tember 29 He also asserted, consistent with his earliertestimony, that there were more than the five cards nowin evidence which he had employees sign on either Sep-tember 28 or 29Two witnesses testified for Respondent Ronald Leg-gier• testified he had been head dispatcher and office" The out of state bank from which Respondent leases its vehicles13 Aside from this Independent evidence of Concepcion's receipt ofpay and discharge on September 29, the parties had also offered into evidence on April 4 1983, as a Joint Exhibit Respondent s payroll recordscovering the weeks in which Concepcion had been employed Theyshow for the week ending October 4, the week in which he was discharged, that Concepcion received gross pay of $71 75 At his listedhourly rate of $3 50, this pay represented 20 5 hours of work As thesehours would have probably comprised 2 days of work, rather than 3, thepayroll record already provided evidence corroborative of Respondent scontention that Concepcion was paid off and fired on Wednesday, September 29, rather than Thursday, September 3014 Since Respondent had now submitted evidence establishing beyondany doubt the date of Concepcion s discharge, and since that date is significant only Insofar as it relates to the timing of Concepcion s Sec 7 acwillies which could have come to Respondent's attention prior to his discharge, I ruled that evidence relating to the timing of such activity inrelation to the newly fixed date of discharge was permissible responsiveevidence under my order reopening the record" In this connection, the General Counsel's having moved to correcttranscript in three respects, including Concepcion s initial testimony as tothe date he signed his card, and Respondent having filed no oppositionthereto, the motion is granted and the original and a copy of the motionhave been Included with the record in this proceeding for transmittal tothe Board The card itself bears Concepcion's own handwriting showingthe date as September 28 On cross examination, Concepcion testified thatall three cards†his own and the two others received in evidence onApril 4, 1983†were dated and signed on September 28manager from June 12, 1982, to January 21, 1983, whenhe left voluntarily for another position He dispatchedthe drivers and made sure they were all on duty in themorning, coming in himself at 6 a m to make sure pa-tients were being picked up He ran the whole operation,prepared payroll, answered the phone, and handled com-plaints, hiring, and firing It was he who prepared thedaily schedules a week in advance for the 6 workdays(excluding Sunday) and got them to the drivers and keptthe records on their hours and attendance Leggier• ac-knowledged that the drivers kept the vehicles at theirhomes overnight because Respondent had no facility topark themWhen drivers first came to work, Leggier• went overthe work rules prohibiting use of the vehicle for thedriver's personal use and taking on extra passengers thatdo not pertain to the Company or patients because theinsurance did not cover such use It was Leggiero's testi-mony also that on days a driver had permission to takeoff because work was slow or because he was preparedto honor a driver's request, the driver was instructed tobring the van in so the Company could employ a part-timer to do the runLeggier• testified that on two occasions, a Tuesdayand Thursday in the same week, Concepcion had failedto show up for the night shift and some patients at theQDC did not get home until 2 or 2 30 a m When hespoke to Concepcion about it, Concepcion said thatStuart told him he could go home at 7 or 8 p m Leg-gier• spoke to Stuart who said he never told Concepcionanything When he confronted Concepcion again, Con-cepcion continued to maintain Stuart said he could gohome Again, on the Thursday following the Tuesday,Concepcion failed to take patients home on the lateevening shift However, before learning about thissecond incident, Concepcion called that Thursdayevening to ask for the next day off 16 Leggier• readilyagreed he could and said he would get somebody to takeConcepcion's place but he needed the van and to bringthe van inThe next day, Friday, Concepcion had not brought thevan in, so Leggier• went looking for it around 9 30 a m,checking garages at his apartment complex but did notgo to his apartment The van was needed for 11 a mpickups Later, around 1 or 2 p m, he called Concep-cion's house, spoke to his wife who did not know wherethe van was, learned that Concepcion was at his sister'shouse and was given a street location but not an addressLeggier• went looking for him but could not find himThe next day, Saturday, when he spoke to Concepcionabout it, Concepcion said he had left a note on his apart-ment door for Pat to pick up the van Leggier• saidwhen he asked Pat Andriani if he had gone up there, Patsaid he did not see any note, he did not know anythingabout itAccording to Leggier•, on September 29, Concepcioncame in, Leggier• gave him his paycheck and spoke tohim again about being,discourteous to the patients at the16 These events all took place in Concepcion's second week of employment commencing Monday, September 20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDcenter (QDC) and let it go at that. Leggiero said "let'snot let it happen again" because he had complaints aboutit before. After Concepcion had left to cash his checkand start work, Leggiero received a call from Lucille atthe Queens Dialysis Center 1 7 saying that one of his driv-ers who was at the Center the night before was discour-teous to the patients and a couple of people had com-plaints that he was driving too fast. When Leggiero wasgiven the description of this driver, it fit only one cur-rent employee, Concepcion.At this point, Leggiero called Concepcion back intothe office and told him "Look, I've had it. We can't runthis business•you are ruining our business by all of thesecomplaints that I have about you." As Leggier† put it,"Just one thing led to another and I just let him go."Leggiero denied he said anything about a union duringthis interview. As to who was present, Leggier† thoughtmaybe just the secretary was the only other person inthe office at the time.Shortly afterward, Leggiero testified that the basis forConcepcion's discharge was because of the complaintsbuilding up, the time with the van, and the two timesthat he did not show up at night.' 8 Leggier† then notedConcepcion was not the first one he had to let go, butwas not asked and did not identify the other employees,the dates, or the circumstances of their discharges.On cross-examination, for the first time, Leggier†placed Dr. Spira with him and possibly the secretary inthe office when he gave the pay to Concepcion. He alsotestified that the reason he gave Concepcion for hisbeing fired was because of the complaint he had justgotten on the phone from Lucille Fostal from QDC.Later, when Concepcion returned and was fired, Dr.Spira was not present, and had probably gone to lunch.Dr. Spira testified that although he does not practicemedicine for health reasons, he has only a very slight in-volvement in the day-to-day operations of Respondent,which are run by the office manager and secretary. Hesigns the checks and is available in an overseeing capac-ity. Dr. Spiro denied that he had anything to do withConcepcion's discharge.On the day of the discharge, Concepcion approachedDr Spira outside the office and told him he had justbeen fired. He asked if he could see Dr. Spira. Hewanted to know why he had been fired. Dr. Spira re-plied that Ron did the hiring and firing and he was surethere was a very good reason. In fact, Dr. Spira said heknew some of the reasons from the previous week. Hewas referring to the fact 'that Concepcion did not showup for work on two separate occasions at night. As Dr.Spira explained it, if a van did not pick up the patients atnight it created a 'tremendous problem. Since Respond-ent's office was closed at night, there was no one towhom the patients could turn if they were not being" Later identified as Lucille Fostal, the person in charge of transpor-tation of QDC patients who communicated with Leggiero on any prob-lems which arose at the Center over Respondent's transportation serv-ices18 This testimony was preceded by a leading question posed by Re-spondent's counsel, on which objection was sustained, in which Leggier†was asked whether the basis of the discharge was the incidents enumer-atedpicked up and there was, thus, no way Respondent couldhelp the patient by supervising or arranging for thepickup. Everything depended on the reliability of thedrivers.' 9Then, while being cross-examined, Dr. Spira disclosedthat he had been consulted by Leggiero when Concep-cion did not show up to the Queens Dialysis Center inthe evening. At the time, he told the office manager"You've got to make it very clear to Mr. Concepcionthat if he does this he's not going to work here anylonger because we are totally dependent on the peoplewho go there at night."Dr. Spira also denied that he mentioned anythingabout a union in this conversation with Concepcion or intalks with any other employees or that he had anyknowledge of union activity on the part of any of hisemployees until he received, around October 5, or 6, thepetition filed on September 30 by the Union in Case 2-RC-19413.During his cross-examination, Dr. Spira acknowledgedthat in order to pay Concepcion for the work performedin the current week in which he was discharged, whichpay was held from the regular paycheck he received onthe morning of September 29, he would have called thecompany that issues the checks, provided them with thegross amount, obtained a net figure, and written out andsigned a completed check.2† Dr. Spira also testified thathe believed that Concepcion received payment for thoseworkdays in his last week on the day he was discharged.Subsequently, while being examined at the reopenedhearing, Dr. Spira testified that he did not recall whetherhe was present in the office when Concepcion receivedhis paycheck for the prior week late in the morning onWednesday, September 29.Dr. Spira also believed that none of his competitors inthe field of medical patient transportation were thenunionized.AnalysisThe credibility issue posed by the diametrically op-posed testimony of Respondent witnesses on the onehand, and Concepcion on the other, with respect to theevents which took place on September 29, is central tothe ultimate determination of the issues of the allegedthreat and discriminatory discharge.Viewing Concepcion's testimony alone, withoutweighing it against Leggiero's and Spira's, the inaccura-cy of his recollection of dates and related data is trou-bling and continues to linger, even after the total recordis studied. It is apparent that Concepcion's firm belief inhis discharge as having taken place on Thursday, Sep-tember 30, not only influenced the General Counsel toallege that date in the complaint and to reaffirm it duringthe hearing held on April 4, 1983, but also led to Con-cepcion's somewhat strained explanation given on rebut-19 Later, while under cross-examination, Dr Spira explained that theQueens Dialysis Center reduced its business with Respondent effective inJanuary 1983, because there were too many instances of patients notbeing picked up, patients being picked up late; and rudeness to patients20 This was the check for $71 75 which Concepcion received duringhis exit interview on his return to the office on September 29 AMERICAN MEDICAL TRANSPORT291tal as to why he did not get paid until Thursday (andtherefore was not fired until that date)Even after being confronted with the fact of his en-dorsing the paycheck on Wednesday, September 29, atthe reopened hearing, Concepcion, although admittingsome confusion, still clung to a belief, shaken to be sure,that he had been fired on September 30What is odd about this tenacity is that it was not theonly date consistent with his discharge having takenplace after having engaged in union activity Yet, theGeneral Counsel did not offer designation cards, includ-ing Concepcion's own card, evidencing such activity,until the reopened hearingThe three cards signed on September 28 are nonethe-less consistent with Concepcion's own narrative as to thechronology of his union involvement He made a call tothe Union on Monday, September 27, got hold of theproper union agent later that day, and arranged to anddid meet with him later in the evening of the same dayin front of the QDC It was at this time that Concepcionwas given the batch of designation cards, which he com-menced distributing on the following day, Tuesday, Sep-tember 28, and continued to distribute on September 29after his discharge, which occurred around noon on thatdayConcepcion's testimony about signing his own cardand soliciting and witnessing the signatures of the twoother employees on September 28 and authenticating allthree was firm and unshaken The cards themselves bearproof that they were not tampered with after the issue ofthe timing of Concepcion's discharge in relation to hisprotected activity arose in this proceeding and beforetheir introduction, since each of the three contains a datestamp showing their receipt by Region 2 of the Board onSeptember 30, 1982, another fact consistent with Con-cepcion's recollection of when he delivered the signedcards to the union office and when the Union's petitionin Case 2-RC-19413 was filed (September 30)Thus, regardless of Concepcion's seemingly irrationaland erroneous recollection of the date of his discharge,the independent evidence shows his engagement in openunion activity in the days immediately prior to the actualdate of his discharge When this evidence is coupledwith his testimony as to his conversations with Respond-ent's office manager and president on the date of hisfiring, the General Counsel has made a prima facie show-ing sufficient to support the inference that protected con-duct was a motivating factor in Respondent's decision tofire himA close examination of Concepcion's testimony as tothese conversations, both on direct and cross examina-tion, show a detailed, consistent, forthright presentationwhich bears the mark of believability At the first con-versation on September 29, Concepcion complains unsuc-cessfully about a holdback in his pay and leaves withcheck in hand After an intervening telephone call to Re-spondent's manager from a functionary at the Queens Di-alysis Center, he is immediately called back and summar-ily discharged On his return to the office, Dr Spiro firstdenies in a defensive manner that Respondent had takenanything from him and that he will get everything in payhe is entitled to Dr Spira then discloses the informationhe had just received over the phone It contains twomain points The first is evidence that Concepcion iscomplaining about long hours and short pay to a repre-sentative of the institution on which Respondent reliesfor a substantial portion of its service business As to thefirst, Dr Spira refuses Concepcion's request to verifythis information he had received second hand from Leg-gier• with the source itself The second is evidence thatConcepcion, with another employee, was seeking to or-ganize a union at the premises Coupling this knowledgeof Concepcion's union activity with the outright state-ment that he could not afford to have people like Con-cepcion in his company, Dr Spiro abruptly informs Con-cepcion he can no longer use his services and adviseshim that anyone else engaging in like activity will betreated in a similar mannerApart from the conversations themselves, Concep-cion's testimony relating the facts of his organizing activ-ity was presented without exaggeration Thus, at nopoint did Concepcion claim that either Leggiero or DrSpiro saw him handing out cards or soliciting employeesignatures His initial meeting with the union delegatetook place inside a parked van Neither did Concepcionaccuse Pat Adriani of passing on information about hisactivities, although it was Adriani who told Concepcionhe would pass along his complaints about work hoursand salary to Leggier• and he, in fact, did soGiven the highly competitive and unorganized indus-try in which Respondent operates, the relatively informaland flexible nature of the business relationships estab-lished between medical institution and transportationservice entrepeneurs which are subject to termination onvery short notice, and the fact that employee salaries andrelated benefits constitute one area of business costs overwhich the Company has some degree of control, Con-cepcion's narrative of the nature of Dr Spira's immedi-ate reaction to his organizing activity, without benefit ofadvice of counse1,21 has about it the the ring of truthAs against Concepcion's narrative, Leggiero's and DrSpira's denials and explanations for the discharge lackcredibility Leggier• claims he brought a certain com-plaint to Concepcion's attention "again" the morning ofSeptember 29 Yet, he failed to show that he had warnedor complained to Concepcion about discourtesy on anyprior occasion Of greater significance is the fact thatConcepcion's conduct in the prior week warranted im-mediate discharge and yet Respondent took no actionagainst him until Concepcion had solicited all drivers ina union campaign compressed into the 2 days precedinghis discharge Concepcion failed to pick up patients latein the evening twice, and failed to make his van availablefor Respondent's use on his day off While Leggiero wasonly aware of the first failure to work late when he au-thorized the day off, it seems odd that an employee whoexhibited some unreliability and, in addition, had a histo-ry of being discourteous to patients he did pick up anddeliver should have been rewarded with a day off from21 Respondent offered no evidence showing that Dr Spira or anyoneelse on its behalf consulted counsel with respect to the union drive at anytime prior to the filing of the RC petition, which It received on October5 or 6 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork with pay 22 When Concepcion's unreliability wasdemonstrated again by his failure to pick up patientsThursday evening, September 23, and his failure to makehis van available on his day off on Friday, September 24,his conduct was such that an employer concerned aboutcontinued good relations with institutional clients whocould at any moment cease to honor a purchase order ormake telephone requests and switch allegiance to anothersupplier of transportation services would see to it that itcould never happen again Yet, Respondent continued totolerate Concepcion's misconduct, without ever warninghim about the economic or other adverse consequencesof his unreliability, through the following workdays ofSaturday, Monday, and Tuesday, September 25, 27, and28 Even when Concepcion was finally let go, Leggiero'sfinal testimony was that he was only told about the com-plaint just received from Lucille Fostal, and not his prioracts of unreliabilityDr Spiro, for his part, vacillated as to whether he waspresent when Concepcion received his first paycheck,and as to whether he had any involvement in the dis-charge On the one hand, he denied any role, on theother hand, he admitted to having prior knowledge ofConcepcion's misconduct of the past week in a postdis-charge conversation with Concepcion, and, later, whilebeing cross-examined, admitted having been consultedabout Concepcion's late evening absence from drivingduties and having advised that a strongly worded warn-ing be given to him which no Respondent witness testi-fied was ever deliveredSince Dr Spira finally could not recall, and thus didnot dispute, Concepcion placing him in the office whenhe received his first paycheck on September 29, DrSpira could not, and did not, dispute Leggtero's testimo-ny that on that occasion the only matter raised con-cerned Concepcion's discourtesy and fast driving Final-ly, the evidence strongly suggests that Dr Spira knewand approved of the decision made immediately after-ward to fire Concepcion, since only he could arrange toobtain the figure representing Concepcion's gross payand deductions for work performed earlier during theweek, and only he could issue and sign the second pay-check Concepcion received at his firing representing thepay for that periodThe record is thus left with only one logical explana-tion for Concepcion's discharge which squares with Re-spondent's extreme tolerance for serious prior miscon-duct, and its precipitate decision to fire him for allegedinfractions for which no prior warning has been estab-lished and which lack the weight and seriousness of Con-cepcion's unreliability That explanation is the interven-ing event of Concepcion's organizational activity whichcommenced on the morning of Tuesday, September 28,and which took place at the sites of both institutional cli-ents of Respondent Since the evidence establishes thatalthough Respondent had adequate nondiscriminatory" In the week ending September 25, 1982, Concepcion is shown onRespondent s payroll as having worked regular hours totaling 49 hoursfor the week and receiving gross pay of $175 Yet, a separate record ofhours worked by day which Leggier• maintained shows clearly thatConcepcion had Friday, September 24, off The exhibit also contains thenotation that the car was missing that daygrounds to fire Concepcion, it chose not to do so untilhis protected concerted activity impelled it to act, Re-spondent cannot overcome the General Counsel's caseby showing that it would have fired him even if he hadnot involved with the Union Transportation ManagementCorp, 462 U S 393 (1983)Based on the foregoing, I conclude that Respondent,by its president Dr Ian Albert Spiro, in an exit interviewwith Lino Concepcion held on September 29, 1982,threatened to discharge any employees who engaged inactivities on behalf of the Union in violation of Section8(a)(1) of the Act, and discharged Concepcion becausehe joined, supported, or assisted the Union in violation ofSection 8(a)(1) and (3) of the Act Contrary to theurging of the General Counsel, I also conclude that byreferring to Concepcion's protests critical of Respond-ent's wage and hour practice made to a third party, evenif forming a part of the motivation for Concepcion's dis-charge, Respondent's president, on behalf of Respondent,did not thereby engage in conduct independently viola-tive of Section 8(a)(1) of the Act In light of the Board'srecent decision in Myers Industries, 268 NLRB 493(1984), overruling Alleluia Cushion Co, 221 NLRB 999(1979), and its progeny, including Air Surrey Corp, 229NLRB 1064 (1977), enf denied 601 F 2d 256 (6th Cir1979),23 on which the General Counsel relied in its brieffiled prior to the issuance of Myers Industries and wherethe Board had found protected an individual employee'sinquiry to the employer's bank as to whether sufficientfunds were on deposit to meet its upcoming payroll,there is insufficient record evidence to show that Con-cepcion's conduct of protesting terms and conditions ofemployment to a customer's representative was protectedconcerted activity within the meaning of Section 7 of theAct As President Spira's statement referred only toConcepcion's complaints to Lucille Fostal, there is insuf-ficient evidence to find that Dr Spira either was awareof Concepcion s earlier complaint about wages and hoursmade to Andriani and reported to Leggiero, or if he wasaware, that the earlier complaint played any part in DrSpira's decision to discharge him, or indeed, that Leg-giero's knowledge of the earlier complaint encompassedany understanding that Concepcion had been involvedthereafter in the concerted activity of discussing the un-satisfactory wages and hours with other employeesCONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 By threatening an employee that it would dischargeany employees who engaged in activities on behalf of theUnion and by discharging employee Lino Concepcion onSeptember 29, 1982, Respondent violated Section 8(a)(3)and (1) of the Act4 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act23 See Meyers Industries 268 NLRB at 494 AMERICAN MEDICAL TRANSPORT2935 Respondent has not engaged in an independent vio-lation of Section 8(a)(1) of the Act by its discharge ofLino ConcepcionTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom, and take certain af-firmative action designed to effectuate the policies of theActHaving found that Respondent discharged Lino Con-cepcion in violation of Section 8(a)(3) and (1) of the Act,I recommend that Respondent be ordered to reinstatehim to his former position or, if no longer available, to asubstantially equivalent position, without prejudice to hisseniority and other rights and privileges, and make himwhole for any loss of earnings or other monetary loss hemay have suffered as a result of the discriminationagainst him, less interim earnings, if any The backpayshall be computed in the manner set forth in F W Wool-worth Go, 90 NLRB 289 (1950), with interest to be com-puted in the manner described in Florida Steel Corp, 231NLRB 651 (1977) See generally Isis Plumbing Go, 139NLRB 716 (1962), enf denied on other grounds 332 F 2d913 (9th Cir 1963)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed24ORDERThe Respondent, American Medical Transport, Inc ,New York, New York, its officers, agents, successors,and assigns, shall1 Cease and desist from(a) Threatening, discharging, or otherwise discriminat-ing against employees in regard to their hire, tenure ofemployment, or other terms and conditions of employ-ment in order to discourage membership in or assistanceto Division 1181-1061 Amalgamated Transit Union, orany other labor organization24 If no exceptions are filed as proved by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist Divi-sion 1181-1061 Amalgamated Transit Union, or anyother labor organization, to bargain collectively throughthat union or any other labor organization, to bargaincollectively through representatives of their own choos-ing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protectionor to refrain from any or all such activitiesTake the following affirmative action which is neces-sary to effectuate the policies of the Act(a)Offer to Lino Concepcion immediate and full rein-statement to his former job or, if his job no longer exists,to a substantially equivalent position, without prejudiceto his seniority or any other rights and privileges, andmake him whole in the manner set forth in the remedysection of this decision(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payments records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(c)Post at its New York, New York facility, copies ofthe attached notice marked "Appendix "25 Copies of thenotice, on forms provided by the Regional Director forRegion 2, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-ly upon receipt and maintained for 60 consecutive daysin conspicuous places including all places where noticesto employees are customarily posted Reasonable stepsshall be taken by Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al(d)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to complyIT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges that Respondent independent-ly violated Section 8(a)(1) of the Act by its discharge ofLino Concepcion25 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the Nabona' Labor Relations Board' shall read 'Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board